     Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 1 of 28




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                      SAVANNAH DIVISION

KUNTERRIUS WOODARD,                       )
                                          )
                Plaintiff,                )
                                          )
v.                                        )               CV619-120
                                          )
BRIAN ADAMS, et al.,                      )
                                          )
                Defendants.               )

         ORDER AND REPORT AND RECOMMENDATION

      Proceeding pro se, plaintiff, who is incarcerated at Smith State

Prison in Glennville, Georgia, brings this action under 42 U.S.C. § 1983

alleging state tort claims and various constitutional violations against

prison officials. Doc. 1. The Court granted plaintiff’s motion for leave to

proceed in forma pauperis (IFP), doc. 5, and he has provided all requested

documentation, docs. 6, 7.            Plaintiff also filed a “Supplemental

Complaint” amending his access to courts claim. Doc. 8. The Court now

screens plaintiff’s Complaint and “Supplemental Complaint” under 28

U.S.C. § 1915A. 1 See Faulk v. City of Orlando, 731 F.2d 787, 790–91


1  The Prison Litigation Reform Act of 1995 (PLRA), Pub. L. No. 104-134, 110 Stat.
1321-71, sets forth procedures governing the filing of complaints in federal court by
prisoners and other detainees. In cases seeking redress from a government entity or
its officials, the PLRA requires a preliminary screening in order to “identify
     Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 2 of 28




(11th Cir. 1984) (construing pro se plaintiff’s three pleadings together in

determining whether plaintiff stated claim).

                                    BACKGROUND2

      In his Complaint, Plaintiff alleges that on November 6, 2019,

defendants Johnson, Bennett, Cheeseboro, and McDaniel came to his cell,

and, without forewarning, one of them, apparently Johnson, shot plaintiff

twice with a taser and then instructed defendant Bennett to spray

plaintiff with a searing chemical agent called “OC.”                   Doc. 1 at 3.

Defendant Bennett complied and fired a canister of OC into plaintiff’s cell

through the tray flap. Id.

      Plaintiff alleges that during this incident, defendants Cheeseboro

and McDaniel failed to intervene, and afterwards plaintiff was denied

medical attention and the opportunity to decontaminate.                     Id. at 4.

Plaintiff alleges the incident violated the Georgia Department of


cognizable complaints” and to dismiss, prior to service, any complaint that is
“frivolous, malicious, or fails to state a claim upon which relief may be granted” or
that “seeks monetary relief from a defendant who is immune from such relief.” 28
U.S.C. § 1915A.

2  Because the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a
complaint pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278–79
(11th Cir. 2001), allegations in the complaint are taken as true and construed in the
light most favorable to the plaintiff, Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th Cir.
2011). Conclusory allegations, however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (discussing a Rule 12(b)(6) dismissal).
                                           2
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 3 of 28




Corrections’ use of force policy and caused him significant pain for several

days (through November 10, 2019), preventing him from sleeping and

concentrating. Id.

      Plaintiff also alleges he repeatedly witnessed the use of excessive

and unnecessary force against prisoners by prison staff since his arrival

at Smith State Prison in April 2019. Id. at 4–5. In addition to the four

officers present during the November 6, 2019 incident, Plaintiff names

Brian Adams (Warden of Smith State Prison) and McFarland (Deputy

Warden for Security at Smith State Prison) as defendants and alleges

they are also liable for the incident. Id. at 2, 7.

      Plaintiff, a participant in Smith State Prison’s Tier II program, also

contends there is no access to the law library or legal assistance on Tier

II and that the Tier II program denies prisoners their civil rights. Id. at

5. On February 3, 2020, plaintiff filed a “Supplemental Complaint,”

elaborating on his access to courts claim and adding Timothy C. Ward,

Commissioner of the State of Georgia’s Department of Corrections, and

Tracy Hilton, Smith State Prison’s Education Media Resource Specialist,

as defendants. Doc. 8 at 1.




                                      3
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 4 of 28




                                  ANALYSIS

     I.    Defendants Adams and McFarland-§ 1983 claims

     The Court first examines plaintiff’s § 1983 claims against

defendants Adams and McFarland, wherein he seeks to hold these two

defendants liable under a deliberate indifference theory for the events of

November 6, 2019. Doc. 1 at 7. Plaintiff does not allege either of these

individuals was present during the November 6, 2019 incident. In fact,

it appears he seeks to hold defendants Adams and McFarland liable by

virtue of their positions as the Warden and the Deputy Warden for

Security at Smith State Prison.

     It is well-settled that “[s]ection 1983 claims may not be brought

against supervisory officials solely on the basis of vicarious liability or

respondeat superior.” Averhart v. Warden, 590 F. App’x 873, 874 (11th

Cir. 2014) (citing Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir.

2010)). Rather, “[a] supervisor can be held liable under § 1983 if he

personally participates in the alleged constitutional violation or if a

causal connection exists between his acts and the constitutional

infirmity.” Id.

      A causal connection can be established when a history of
      widespread abuse puts the responsible supervisor on notice

                                    4
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 5 of 28




      of the need to correct the alleged deprivation and he fails to
      do so; when the supervisor’s improper custom or policy
      leads to deliberate indifference to constitutional rights; or
      when facts support an inference that the supervisor
      directed the subordinates to act unlawfully or knew that the
      subordinates would act unlawfully and failed to stop them
      from doing so.

Douglas v. Yates, 535 F.3d 1316, 1322 (11th Cir. 2008).

     Plaintiff, in his Complaint, contends there is “an informal policy in

effect at Smith authorizing unfettered and arbitrary use of force, against

prisoners, by the prison staff” and states that since his arrival at Smith

State Prison in April 2019, he has “repeatedly witnessed staff members

of practically all available ranks use unnecessary or otherwise excessive

force against prisoners.” Doc. 1 at 4. Through these allegations, plaintiff

may be attempting to claim a history of widespread abuse at Smith State

Prison.

     “The deprivations that constitute widespread abuse sufficient to

notify the supervising official must be obvious, flagrant, rampant and of

continued duration, rather than isolated occurrences.”          Brown v.

Crawford, 906 F.2d 667, 671 (11th Cir. 1990). Further, “[a] plaintiff must

plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556


                                    5
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 6 of 28




U.S. 662, 676 (2009). While plaintiff need not provide “detailed factual

allegations,” he must state more than “an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. at 678. “A pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’ Nor does a complaint suffice if it tenders

‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007).

     Here, plaintiff provides no factual detail about the other incidents

of allegedly excessive force he witnessed at Smith State Prison, nor does

he sufficiently allege defendants Adams and McFarland were actually

aware of these other instances of excessive force. In the absence of factual

descriptions of the other alleged incidents, the allegation that the force

used was “excessive” remains wholly conclusory. His allegation of Adams

and McFarland’s knowledge of the allegedly unconstitutional character

of these incidents, too, remains conclusory: plaintiff simply contends

these two defendants should be liable due to their failure to “curb the

known pattern of physical abuse of prisoners by defendant Johnson and

Bennett.” Doc. 1 at 7. This allegation is conclusory at best and cannot

serve as the basis for a § 1983 claim against defendants Adams and


                                     6
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 7 of 28




McFarland. Accordingly, the Court should DISMISS plaintiff’s §1983

claims against defendants Adams and McFarland.

     II. Plaintiff’s State Law Claims

     Plaintiff also alleges state law claims of assault, battery,

negligence, and intentional infliction of emotional distress against

defendants Adams, McFarland, Johnson, Bennett, Cheeseboro, and

McDaniel arising out of the November 6, 2019 incident. Doc. 1 at 1, 6–7.

Federal courts may exercise supplemental jurisdiction over state law

claims that “form part of the same case or controversy under Article III

of the United States Constitution.” 28 U.S.C. § 1367(a). However, this

Court is also under an obligation to dismiss, prior to service, any claim

that “seeks monetary relief from a defendant who is immune from such

relief.” 28 U.S.C. § 1915A(b). Accordingly, the Court must consider

plaintiff’s state law tort claims in the context of the immunity provisions

of The Georgia Tort Claims Act (“GTCA”), O.C.G.A. § 50-21-20 to -37.

     The GTCA “constitutes the exclusive remedy for any tort committed

by a state officer or employee.” O.C.G.A. § 50-21-25(a). According to

plaintiff’s Complaint, the defendants for his state law claims in this case

are employees or officers of the Georgia Department of Corrections. Doc.


                                    7
     Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 8 of 28




1 at 2–3. Under the GTCA, “[a] state officer or employee who commits a

tort while acting within the scope of his or her official duties or

employment is not subject to lawsuit or liability therefor.” O.C.G.A. § 50-

21-25(a). 3 This immunity applies even when the officer is accused of

committing unauthorized torts that are intentional or malicious. See

Ridley v. Johns, 552 S.E.2d 853, 854 (Ga. 2001); Tootle v. Cartee, 634

S.E.2d 90, 93 (Ga. App. 2006).

      Here, plaintiff’s allegations indicate defendants were acting within

their scope of employment at the time of the incident. According to

plaintiff, the defendants for his state law claims all worked in the Tier II

program      at   Smith      State    Prison     or    otherwise      had    oversight

responsibilities at the prison.           Doc. 1 at 2–3.         Moreover, plaintiff

specifically states the defendants “acted under color of state law at all

times relevant to this Complaint.” Id. at 3. As plaintiff’s Complaint

indicates defendants Adams, McFarland, Johnson, Bennett, Cheeseboro,




3 State employees are considered to be acting within the “scope of their employment”
when their conduct was performed in “the regular duties of their employment, during
their regular hours of employment, at their regular site of employment.” Shekhawat
v. Jones, 746 S.E.2d 89, 93 (Ga. 2013); see also Mattox v. Bailey, 472 S.E.2d 130, 130–
31 (Ga. App. 1996) (holding state correctional officer acted within scope of his official
duties and thus was entitled to immunity under GTCA when officer allegedly beat
inmate while escorting inmate across prison grounds).
                                           8
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 9 of 28




and McDaniel were state officers or employees who were acting within

the scope of their employment at the time of the alleged incident,

pursuant to the GTCA, these defendants cannot be liable for plaintiff’s

state tort claims. O.C.G.A. § 50-21-25(a).

     The GTCA also provides that tort claimants must “name as a party

defendant only the state government entity for which the state officer or

employee was acting and shall not name the state officer or employee

individually.” O.C.G.A. § 50-21-25(b). In other words, if a state officer or

employee is sued for a tort committed while acting within the scope of his

or her official duties or employment, “the state government entity for

which the state officer or employee was acting must be substituted as the

party defendant.” Id. However, substituting the Georgia Department of

Corrections for the individually named defendants in this action cannot

save plaintiff’s state tort claims, as the GTCA does not waive sovereign

immunity for tort actions brought against the Georgia Department of

Corrections in federal court. See O.C.G.A. § 50-21-23(b) (“The [State of

Georgia and its departments do] not waive any immunity with respect to

actions brought in the courts of the United States.”); Williams v. Ga. Dep’t

of Corr., 2012 WL 2839454, at *5 (S.D. Ga. May 2, 2012). As a result,


                                     9
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 10 of 28




even if the Georgia Department of Corrections was substituted for the

individually named defendants on plaintiff’s state law claims, it would

still be immune from suit in federal court under longstanding principles

of Eleventh Amendment immunity. See Jones v. Ga. Dep’t of Corr., 763

F. App’x 906, 907 (11th Cir. 2019) (“The Georgia Department of

Corrections enjoys immunity from suit in a federal court under the

Eleventh Amendment.”); Stevens v. Gay, 864 F.2d 113, 115 (11th Cir.

1989) (“The Eleventh Amendment bars . . . action against the Georgia

Department of Corrections and Board of Corrections.”).

      Moreover, the State of Georgia and its departments cannot have

liability for losses resulting from an assault or battery. O.C.G.A. § 50-21-

24(7) (“The state shall have no liability for losses resulting from . . .

[a]ssault, battery.”) Here, all of plaintiff’s state law claims arise from

acts of battery, i.e., the alleged spraying and tasering of plaintiff.4

Accordingly, even if plaintiff could substitute the State of Georgia or the

Georgia Department of Corrections as a party defendant, these entities

would still be immune from damages arising from the November 6, 2019


4 “An unlawful touching of a person’s body is actionable even if the unlawful touching
is indirect, as by throwing an object or substance at the person.” Lawson v.
Bloodsworth, 722 S.E.2d 358, 360 (Ga. App. 2012) (citation omitted).


                                         10
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 11 of 28




incident.   For these reasons, plaintiff’s state law claims should be

DISMISSED from this action.

    III. § 1983 Claims for Monetary                   Damages      Against
Defendants in Their Official Capacities

     Plaintiff also cannot sustain a § 1983 claim for monetary damages

against defendants in their official capacities. See doc. 1 at 3; doc. 8 at 2

(alleging official capacity claims against defendants). As discussed in the

preceding section, states are immune from private suits based on the

Eleventh Amendment and traditional principles of state sovereignty.

Alden v. Maine, 527 U.S. 706, 712–13 (1999). Section 1983 does not

abrogate the well-established immunities of a state from suit without its

consent. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 67 (1989).

Because a lawsuit against a state officer in his official capacity is “no

different from a suit against the [s]tate itself,” such a defendant is

immune from suit for monetary damages under Section 1983. Id. at 71.

     Here, the State of Georgia would be the real party in interest in a

suit against defendants in their official capacities, as they are employees

of the Georgia Department of Corrections. Accordingly, the Eleventh

Amendment immunizes these actors from suit in their official capacities.

See Free v. Granger, 887 F.2d 1552, 1557 (11th Cir. 1989). Absent a

                                     11
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 12 of 28




waiver of that immunity, plaintiff cannot sustain any constitutional

claims for monetary relief against defendants in their official capacities,

and, therefore, the Court should DISMISS such claims.

     IV. Access to Courts Claim

     Plaintiff also attempts to bring an access-to-courts claim against

defendants Adams and Hilton, alleging he has no ability to research the

law or otherwise stay abreast of developments in the law as a result of

his placement on Tier II. Doc. 1 at 5; Doc. 8. He alleges Tier II housing

units do not have access to a law library or legal assistance from persons

trained in the law. Id. He also states it is difficult to obtain adequate

supplies of envelopes, paper, and pens in order to draft and mail legal

documents. Doc. 8 at 2, 4. In addition to seeking monetary damages from

defendants Adams and Hilton, plaintiff requests injunctive relief from

defendant Ward on his access-to-courts claim. Doc. 8 at 4–5.

     The right of access to the courts encompasses “the capability of

bringing contemplated challenges to sentences or conditions of

confinement before the courts.” Lewis v. Casey, 518 U.S. 343, 356 (1996).

However, this right does not automatically translate into a right to a law

library or other forms of legal assistance. Id. at 350 (“Bounds established


                                    12
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 13 of 28




no such right [to a law library or to legal assistance].”). In order to state

an access to courts claim, any alleged infringement of plaintiff’s right of

access to the courts “must have frustrated or impeded [his] efforts to

pursue a nonfrivolous legal claim.” Bass v. Singletary, 143 F.3d 1442,

1445 (11th Cir. 1998). However, there is no requirement that states

enable a prisoner to “litigate effectively” once in court. Lewis, 518 U.S. at

354.

       The Court need not analyze the merits of plaintiff’s access to courts

claim at this time, as the record shows he failed to properly exhaust the

claim prior to bringing it in this Court. Section 1997e(a) states: “No

action shall be brought with respect to prison conditions under section

1983 of this title, or any other Federal law, by a prisoner confined in any

jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

       “[W]hen a state provides a grievance procedure for its prisoners, . .

. an inmate alleging harm suffered from prison conditions must file a

grievance and exhaust the remedies available under that procedure

before pursuing a § 1983 lawsuit.” Brown v. Sikes, 212 F.3d 1205, 1207

(11th Cir. 2000). “The plain language of the statute makes exhaustion a


                                     13
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 14 of 28




precondition to filing an action in federal court.” Higginbottom v. Carter,

223 F.3d 1259, 1261 (11th Cir. 2000) (citation omitted).

     While failure to exhaust is considered an affirmative defense that

can be waived by a defendant, see Brooks v. Warden, 706 F. App’x 965,

969–70 (11th Cir. 2017), if the face of the Complaint indicates exhaustion

did not occur, the Court has the authority to sua sponte dismiss the

Complaint. See Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir.

2011) (“A complaint may be dismissed if an affirmative defense, such as

failure to exhaust, appears on the face of the complaint.”); see also

Anderson v. Donald, 261 F. App’x 254, 256 (11th Cir. 2008) (“The

allegations in [plaintiff’s] complaint sufficed to establish that he failed to

exhaust his administrative remedies, and thus, the district court

properly dismissed his complaint.”); Okpala v. Drew, 248 F. App’x 72, 73

(11th Cir. 2007) (“[T]he district court did not err by dismissing the

complaint, pursuant to § 1915A, because [plaintiff’s] failure to exhaust

administrative remedies—an affirmative defense—was clear from the

face of the complaint.”).

     Plaintiff first raised his access to courts claim in his original

Complaint, filed on December 20, 2019. Doc. 1 at 5. Then, on February


                                     14
     Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 15 of 28




3,   2020,     plaintiff    submitted      his    “Supplemental       Complaint,”

acknowledging he did not file his grievance concerning his access to

courts claim until December 2, 2019, a mere eleven days prior to signing

his initial Complaint in this action.5 Doc. 8 at 3; Doc. 8-5. A review of

this timeline reveals plaintiff’s access to courts claim was not fully

exhausted when he brought this suit.

      “To exhaust administrative remedies in accordance with the PLRA,

prisoners must properly take each step within the administrative

process.” Bryant v. Rich, 530 F.3d 1368, 1378 (11th Cir. 2008) (citation

and quotation marks omitted). “Proper exhaustion demands compliance

with an agency’s deadlines and other critical procedural rules because no

adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings.” Woodford v. Ngo, 548

U.S. 81, 90–91 (2006). The Georgia Department of Corrections’ grievance

procedure is a two-step process, requiring an original grievance and an



5
   The applicable date for exhaustion purposes under § 1997e(a) is the date plaintiff
signed the Complaint, December 13, 2019. Doc. 1 at 8. See Merilien v. Caldwell, 2020
WL 5763609, at *2 (S.D. Ga. Sept. 28, 2020) (“Concluding a prisoner ‘brings’ a civil
action when he signs the complaint instead of when the clerk files the complaint is
consistent with the purpose of § 1997e(a), which is to require exhaustion before a
prisoner initiates litigation to avoid premature interruption of the administrative
process.”).
                                         15
      Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 16 of 28




appeal. See doc. 8-6 at 7 (Georgia Department Of Corrections Statewide

Grievance Procedure, eff. 6/28/2018).

       The inmate can initiate the second step of the grievance

procedure—the appeal—only after one of the following has occurred: (1)

the     grievance    is   rejected;   (2)   the    inmate     receives      the

Warden’s/Superintendent’s response to the grievance; or (3) the time

allowed for the Warden’s/Superintendent’s decision has expired. Doc. 8-

6 at 8, 11. As noted in plaintiff’s “Supplemental Complaint,” the Warden

has “40 calendar days from the date the Offender gave the Grievance

Form to the Counselor to deliver the decision to the Offender.” Doc. 8 at

3; see also doc. 8-6 at 10.

       On January 20, 2020, plaintiff stated in his “Supplemental

Complaint” that he had “yet to receive a Response to his [December 2,

2019] grievance.” Doc. 8 at 3. Accordingly, plaintiff’s pleadings indicate

he could not possibly have initiated the appeal step of his access-to-courts

grievance when he first brought this action in December 2019, as he had

not yet received the Warden’s/Superintendent’s decision on the grievance

and the forty-day time period for responding had not yet expired. As

plaintiff’s access-to-courts claim was not fully exhausted when he


                                      16
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 17 of 28




initiated this action, it is due to be dismissed. See Sewell v. Ramsey, 2007

WL 201269, at *4 (S.D. Ga. Jan. 24, 2007) (dismissing action where

“plaintiff [was] still awaiting a response from the warden regarding his

grievance” and “remains in the process of exhausting his administrative

remedies.”).

     Plaintiff’s attempt to cure his failure to exhaust through the filing

of a “Supplemental Complaint” cannot save his claim. “The only facts

pertinent to determining whether a prisoner has satisfied the PLRA’s

exhaustion requirement are those that existed when he filed his original

complaint.” Smith v. Terry, 491 F. App’x 81, 83 (11th Cir. 2012). In

Smith v. Terry, a plaintiff attempted to cure an exhaustion defect in his

original complaint by later seeking to amend or supplement his

complaint. Id. at 83. The court, in affirming the lower court’s dismissal

of the action, concluded the plaintiff’s attempt to amend or supplement

his original complaint “did not change the important historical fact: his

administrative remedies were unexhausted when he filed his original

complaint.” Id. Similarly, in this case, plaintiff’s attempt to demonstrate

exhaustion of his access to courts claim via his “Supplemental

Complaint,” see doc. 8 at 4 (stating “Plaintiff has exhausted his


                                    17
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 18 of 28




administrative remedies with respect to all claims and all defendants”),

does not change the fact that the claim was unexhausted when he

initially brought it. See Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) ( “[A]

court may not excuse a failure to exhaust.”). As a result, plaintiff’s access

to courts claim, as well as his requests for a permanent and preliminary

injunction regarding such claim, see doc. 8 at 4, should be DISMISSED.

    V. § 1983 Claims Against Defendants Johnson, Bennett,
Cheeseboro, and McDaniel in Their Individual Capacities

      As a final matter, the Court reviews plaintiff’s § 1983 claims against

defendants      Johnson, Bennett, Cheeseboro, and McDaniel in their

individual capacities, which stem from the alleged tasering and spraying

of plaintiff in his cell and the failure to provide him medical care following

the incident.

      A. Excessive Force Claims

      In Hudson v. McMillian, the Supreme Court recognized the “settled

rule that the unnecessary and wanton infliction of pain . . . constitutes

cruel and unusual punishment forbidden by the Eighth Amendment.”

503 U.S. 1, 5 (1992) (citations and quotations omitted). When prison

officials are accused of using excessive force, “[t]he ‘core judicial inquiry,’

[is] not whether a certain quantum of injury was sustained, but rather

                                      18
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 19 of 28




‘whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.’” Wilkins v.

Gaddy, 559 U.S. 34, 37 (2010) (quoting Hudson, 503 U.S. at 7). “When

prison officials maliciously and sadistically use force to cause harm,

contemporary standards of decency always are violated.” Hudson, 503

U.S. at 9.

     “In determining whether malicious and sadistic intent existed, a

variety of factors are considered including: the need for the application of

force, the relationship between that need and the amount of force used,

the threat reasonably perceived by the responsible officials, and any

efforts made to temper the severity of a forceful response.” McReynolds

v. Ala. Dep’t of Youth Servs., 204 F. App’x 819, 822 (11th Cir. 2006)

(citations and quotations omitted).

     The Court concludes plaintiff’s claims of excessive force against

defendants Johnson and Bennett should survive its § 1915A screening.

Plaintiff, in his Complaint, alleges defendants Bennett and Johnson

came to his cell, and, without forewarning or verbal exchange, Johnson

tased plaintiff. Doc. 1 at 3. Then, per Johnson’s instructions, Bennett

sprayed plaintiff with a chemical agent causing plaintiff to endure


                                      19
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 20 of 28




painful burning sensations throughout his body. Id. Based on these

allegations, plaintiff’s excessive force claims are sufficiently pleaded to

warrant service upon the defendants.

     B. Failure to Intervene Claims

     The Court also finds plaintiff’s claims of failure to intervene should

be served on defendants Cheeseboro and McDaniel. “Prison correctional

officers may be held directly liable under § 1983 if they fail or refuse to

intervene when a constitutional violation occurs in their presence.” Terry

v. Bailey, 376 F. App’x 894, 896 (11th Cir. 2010) (citing Ensley v. Soper,

142 F.3d 1402, 1407 (11th Cir. 1998)). “[A]n officer who is present at the

scene and who fails to take reasonable steps to protect the victim of

another officer’s use of excessive force can be held liable for his

nonfeasance.” Velazquez v. City of Hialeah, 484 F.3d 1340, 1341 (11th

Cir. 2007).

     Here, plaintiff alleges defendants Cheeseboro and McDaniel,

although present at plaintiff’s cell when defendants Johnson and Bennett

tased and sprayed him, failed to intervene or otherwise prevent the

alleged assault. Doc. 1 at 3–4. The Court concludes these allegations are

sufficient to allege that defendants Cheeseboro and McDaniel failed to


                                    20
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 21 of 28




intervene to prevent the allegedly excessive use of force by defendants

Johnson and Bennett.

     C. Deliberate Indifference to Health and Safety Claims

     Plaintiff also alleges defendants Johnson, Bennett, Cheeseboro,

and McDaniel denied him medical care and an opportunity to

decontaminate following the November 6, 2019 incident. Doc. 1 at 4. He

alleges he endured an “excruciatingly burning sensation throughout his

entire body . . . which did not begin to subside, palpably, until sometime

on November 10, 2019.” Id.

     Deliberate indifference to an inmate’s serious medical needs

violates the Eighth Amendment. See Estelle v. Gamble, 429 U.S. 97, 104

(1976). A prisoner can state a valid claim under the Eighth Amendment

“whether the indifference is manifested by prison doctors in their

response to the prisoner’s needs or by prison guards in intentionally

denying or delaying access to medical care . . . .” Id. at 104–05. To prevail

on such a claim of deliberate indifference, a plaintiff must show: (1) a

serious medical need; (2) deliberate indifference to that need on the part

of the defendant; and (3) causation. See Mann v. Taser Int’l, Inc., 588

F.3d 1291, 1306–07 (11th Cir. 2009).          The element of deliberate


                                     21
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 22 of 28




indifference entails “(1) subjective knowledge of a risk of serious harm;

(2) disregard of that risk; (3) by conduct that is more than gross

negligence.” Goebert v. Lee Cty., 510 F.3d 1312, 1327 (11th Cir. 2007)

(quotation and brackets omitted).

      Here, the Court concludes plaintiff’s allegations concerning the

failure to provide him with care following the November 6, 2019 incident

can be construed as Eighth Amendment claims of deliberate indifference

to plaintiff’s health and safety and should be served on defendants

Johnson, Bennett, Cheeseboro, and McDaniel.

      VI. Service

      Since plaintiff has sufficiently alleged § 1983 claims against

defendants Johnson, Bennett, Cheeseboro, and McDaniel, his pleadings

are due to be served on these defendants. Since plaintiff was authorized

to proceed in forma pauperis, the Court must order that the United

States Marshal, or his deputy, serve the defendants. See Fed. R. Civ. P.

4(c)(3).   To that end, the Court will implement, in part, the service

procedure deployed in Simmons v. Five Star Quality Care, Inc., 2014 WL

6603759, at * 4 (S.D. Ga. Nov. 19, 2014), adopted, 2015 WL 307003 (S.D.

Ga. Jan. 23, 2015). That service process unfolds in stages.


                                    22
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 23 of 28




      First, the Clerk is DIRECTED to prepare a USM 285 form and a

service waiver package for each defendant. 6 Fed. R. Civ. P. 4(d)(1). The

service waiver package must include, for each defendant: a Rule 4 Notice

of Lawsuit and Request to Waive Service of a Summons; two copies of a

Waiver of the Service of Summons form; an envelope addressed to the

Clerk of Court with adequate first class postage for use by the defendant

for return of the waiver form; copies of the Complaint, doc. 1, and

“Supplemental Complaint”, doc. 8; and a copy of this Order and Report

and Recommendation. The Clerk is DIRECTED to forward the USM

285 form and the service waiver package to the Marshal.

      Next, the Marshal is DIRECTED to mail the service waiver

package to the defendants at their last known address, as detailed in the

plaintiff’s pleadings 7:


6 Although Rule 4’s Marshal-service mandate is clear, the Court has an interest in
preserving resources and minimizing the burden on the Marshal’s support staff, and
thus finds it appropriate to first attempt to secure defendants’ waiver of formal
service. See, e.g., Dunn v. Federal Express, 2014 WL 1028949 at *2-3 (N.D. Ga. Mar.
14, 2014) (directing clerks to attempt to secure service waiver, and directing USMS
service “[i]n the event Defendant does not return the Waiver of Service form to the
Clerk of Court” within the specified period).

7  If plaintiff has additional information regarding the defendants’ identities or
locations, he shall so notify the Court. The failure to provide enough information so
that defendants can be located with reasonable effort may result in a lack of service
and ultimately dismissal of plaintiff’s claims. Fed. R. Civ. P. 4(m); Richardson v.
Johnson, 598 F.3d 734, 740 (11th Cir. 2010).
                                         23
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 24 of 28




     Smith State Prison
     P.O. Box 726
     9676 Hwy 301, North
     Glennville, Ga. 30427

Each defendant is under a duty to avoid unnecessary costs for personally

serving the summons. If any defendant fails to comply with the mailed

request for waiver of service, he or she must bear the costs of personal

service unless good cause can be shown for failure to return the Waiver

of Service form.

     Should any defendant fail to waive service within thirty (30) days

following the date the service waiver package was mailed (the Clerk shall

docket that act), the Clerk is DIRECTED to prepare and transmit to the

Marshal a USM 285 form and a service package for that defendant. The

service package must include a summons directed to the defendant,

copies of the Complaint, doc. 1, and “Supplemental Complaint,” doc. 8,

plus a copy of this Order and Report and Recommendation. Fed. R. Civ.

P. 4. The Marshal is then DIRECTED to promptly personally serve the

defendant with the service package. The executed waiver form or the

completed USM 285 form shall be filed with the Clerk. See Dunn v. Fed.

Express, 2014 WL 1028949, at *3 (N.D. Ga. Mar. 14, 2014).



                                    24
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 25 of 28




      Once a defendant is served, plaintiff will then be responsible to

serve that defendant (through counsel, if any defendant is represented)

with a copy of every future pleading or other document which he files

with the Court. See Fed. R. Civ. P. 5. He also must include with each

paper so filed a certificate stating the date on which he mailed an

accurate copy of that paper to the defendant or its counsel. This Court

will disregard any papers submitted which have not been properly filed

with the Clerk or which do not include a certificate of service.

      Finally, plaintiff also must keep the Court and any defendant

advised of his current address at all times during the pendency of this

action. Failure to do so may result in dismissal of his Complaint. He also

must litigate this case, conduct and respond to any discovery, and comply

with both the Federal Rules of Civil Procedure and this Court’s Local

Rules, which are available online:

https://www.gasd.uscourts.gov/civil-cases-local-rules.

                             CONCLUSION

      For the reasons explained above, the Court RECOMMENDS all of

plaintiff’s   state   law   claims   be    DISMISSED,       and    further

RECOMMENDS the Court DISMISS plaintiff’s claims against


                                     25
      Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 26 of 28




defendants Adams, McFarland, Hilton, and Ward, as well as any claims

for    monetary     damages      against      defendants     Johnson,     Bennett,

Cheeseboro, and McDaniel in their official capacities. 8

       The Court, however, finds the following claims survive this Court’s

review under § 1915A and are approved for service:

       (1)   plaintiff’s Eighth Amendment claims of excessive force

against defendants Johnson and Bennett in their individual capacities;

       (2)   plaintiff’s Eighth Amendment claims of failure to intervene

against defendants McDaniel and Cheeseboro                   in their individual

capacities; and

       (3)   plaintiff’s   Eighth      Amendment        claims     of    deliberate

indifference to his health and safety against defendants Johnson,

Bennett, Cheeseboro, and McDaniel in their individual capacities based

on their alleged denial of medical attention and failure to provide plaintiff

a reasonable opportunity to decontaminate following the November 6,

2019 incident.

       Meanwhile, it is time for plaintiff to pay his filing fee. His Prisoner


8  To the extent plaintiff believes he can resuscitate any claims, he remains free to
submit an Amended Complaint during the time period for filing objections if he
believes that it would cure the legal and factual defects discussed above. See Willis
v. Darden, 2012 WL 170163, at *2 n.3 (S.D. Ga. Jan. 19, 2012).
                                         26
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 27 of 28




Trust Fund Account Statement reflects $0 in average monthly deposits

and a $0 average monthly balance over the six-month period prior to the

receipt of the Complaint. Doc. 6. He, therefore, owes no initial partial

filing fee. See 28 U.S.C. § 1915(b)(1) (requiring an initial fee assessment

“when funds exist,” under a specific 20 percent formula). However, his

custodian shall set aside 20 percent of all future deposits to his account,

then forward those funds to the Clerk each time the set aside amount

reaches $10.00, until the balance of the Court’s $350.00 filing fee has

been paid in full. In the event that plaintiff is transferred to another

facility, his present custodian shall forward a copy of this Order and all

financial information concerning payment of the filing fee and costs in

this case to his new custodian. The balance due from plaintiff shall be

collected by the custodian at all future facilities in accordance with the

terms of this Order.    A copy of this Order and the Consent to

Collection of Fees from Trust Account, doc. 7, shall be served

upon plaintiff and his current custodian. The payment portion of

this Order is to be implemented immediately, as it is not subject to the

adoption provision of Fed. R. Civ. P. 72(b).

     This Report and Recommendation (R&R) is submitted to the


                                    27
    Case 6:19-cv-00120-RSB-CLR Document 19 Filed 05/24/21 Page 28 of 28




district court judge assigned to this action, pursuant to 28 U.S.C. §

636(b)(1)(B) and this Court’s Local Rule 72.3. Within 14 days of service,

any party may file written objections to this R&R with the Court and

serve a copy on all parties.        The document should be captioned

“Objections to Magistrate Judge’s Report and Recommendations.” Any

request for additional time to file objections should be filed with the Clerk

for consideration by the assigned district judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

     SO ORDERED and REPORTED AND RECOMMENDED, this

24th day of May, 2021.

                                   _______________________________
                                    ___
                                     _ _______________
                                     __             _ _____
                                                         ______
                                                             _ __
                                   CHRISTOPHER
                                   CHRI
                                      R STOP
                                           OPHEH R L. RAY
                                   UNITED STATES
                                            STATE ES MAGISTRATE
                                                      MAGISTRA     JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA


                                     28
